Case 1:19-cv-01662-ENV-RER Document 35 Filed 09/30/19 Page 1 of 8 PageID #: 141



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                             OOR




 ANDRE ADAMS,
                                                            Case No. 19-CV-1662 (ENV) (RER)
                               Plaintiff,                   PLAINTIFF’S FEDERAL RULE
                                                             OF CIVIL PROCEDURE 72(a)
          ― against ―
                                                                OBJECTIONS TO THE
 PATRICK QUIGLEY, CRAIG LUPARDO,                           HONORABLE RAMON E. REYES’S
 DANIEL DELPINO, and THE CITY OF NEW                         SEPTEMBER 5, 2019 ORDER
 YORK.
                                                           ORAL ARGUMENT REQUESTED
                               Defendants.


                Plaintiff Andre Adams respectfully submits, under Federal Rule of Civil

 Procedure (“Rule”) 72(a), these objections to the September 5, 2019 Order of the Honorable

 Ramon E. Reyes (the “Order”), annexed as Exhibit 1.

                                 PRELIMINARY STATEMENT

                Judge Reyes committed clear error and contravened applicable law by ordering a

 secret, in camera, ex parte proceeding to issue an advisory opinion regarding Defendants’

 discovery obligations. There was no legal basis for such a proceeding, which circumvented the

 adversarial process and disregarded “the overwhelming weight of authority” for the proposition

 that “a court’s reliance on ex parte, in camera submissions is strongly disfavored.” Schiller v.

 City of New York (“Schiller II”), No. 04 Civ. 7922, 2008 U.S. Dist. LEXIS 31913, at *15

 (S.D.N.Y. Apr. 18, 2008). Judge Reyes did not engage in the legal analysis necessary before

 authorizing such an extraordinary proceeding. Compounding the error, Judge Reyes authorized

 the sealed, in camera, ex parte proceeding without giving Plaintiff notice or an opportunity to be

 heard on the matter. Moreover, Defendants made no showing that an ex parte proceeding was

 warranted. For the reasons set forth below, the District Court should set aside the erroneous

 Order.
Case 1:19-cv-01662-ENV-RER Document 35 Filed 09/30/19 Page 2 of 8 PageID #: 142



                   Because Judge Reyes requested, and evidently has now reviewed, ex parte

 submissions from Defendants in which Judge Reyes invited Defendants to “argu[e] whatever you

 want to argue,” the Court should either direct Defendants to produce their ex parte submissions

 to Plaintiff and allow Plaintiff an opportunity to respond, or the case should be reassigned to a

 different United States Magistrate Judge.

                                                  BACKGROUND

                   Mr. Adams filed this civil rights lawsuit in March 2019 against the City of New

 York and a number of New York City police officers, asserting state and federal law claims

 arising from his March 2018 arrest. Mr. Adams alleges that the individual Defendants falsely

 arrested him and fabricated evidence to support criminal charges against him, including a

 fictitious “marijuana cigarette” that officers claimed they arrested Mr. Adams for holding, but

 mysteriously did not recover. Among other claims, Mr. Adams asserts a Monell claim against

 the City for its disciplinary policies and practices – a claim that puts the individual Defendants’

 disciplinary histories squarely at issue. See generally Complaint (Docket Entry No. 1).

                   Mr. Adams and Defendants have exchanged discovery requests and responses,

 and agreed to a Court-issued protective order. On September 5, 2019, the parties had a telephone

 conference with Magistrate Judge Reyes (the “Conference”). A copy of the transcript of the

 Conference is annexed hereto as Exhibit 1. At the end of the conference, defense counsel

 informed Judge Reyes that there was “one other issue” Defendants sought to raise with the

 Court.1




 1.   Ex. 1 (Conference transcript) (hereinafter “Tr.”) at 10. We note that the transcript erroneously indicates that
      Mr. Wertheimer, Plaintiff’s counsel, made this request. There surely will be no dispute that the request came
      from Defendants’ counsel, not Plaintiff’s counsel. Judge Reyes did not address Plaintiff’s counsel or ask for
      Plaintiff’s position at any point during the relevant colloquy. (Tr. at 10-12.)


                                                            2
Case 1:19-cv-01662-ENV-RER Document 35 Filed 09/30/19 Page 3 of 8 PageID #: 143



                   Defense counsel told Judge Reyes that there was some, unspecified issue

 regarding “the disciplinary histories of the defendant officers” and “one entry in one of the

 officer’s disciplinary histories [sic].” (Tr. at 10.) Defense counsel stated:

                   I’m familiar with Your Honor’s rule as to what needs to be
                   produced and it’s not clear to me if the Court would consider
                   this to be similar in nature to the incident [underlying] the
                   complaint. And I just don’t want to run afoul of Your
                   Honor’s rulings, or Your Honor’s rules as to what needs to
                   be produced.

 (Id.) Defense counsel continued:

                   I would like to submit this one entry for an in camera review
                   for Your Honor to give some direction as to whether you feel
                   it is similar in nature or whether it’s not similar in nature
                   enough that it needs to be produced.

 (Id.)

                   With respect to counsel’s reference to Judge Reyes’s “rules,” Judge Reyes’s

 Motion and Individual Practice Rules have no provision bearing on a party’s discovery

 obligations under the circumstances presented here. (See generally Ex. 2, Motion and Individual

 Practice Rules of Magistrate Judge Ramon E. Reyes.) With respect to counsel’s reference to

 Judge Reyes’s “rulings,” the Court had not made any rulings on discovery issues in this case that

 might possibly bear on the issue raised during the September 5th conference.2

                   After confirming that Defendants would produce the disciplinary records other

 than the “one entry” to which defense counsel referred, Judge Reyes said:

                   Yes, let’s do that. Let’s produce a redacted version
                   tomorrow and send it to me for in camera review with a letter
                   arguing whatever you want to argue. Is it similar, is it not?
                   [I] don’t know. I need guidance. Whatever it is.



 2.   Although it is not clear, it appears that defense counsel was referring to one or more rulings Judge Reyes has
      made in other, unrelated cases.


                                                            3
Case 1:19-cv-01662-ENV-RER Document 35 Filed 09/30/19 Page 4 of 8 PageID #: 144



 (Tr. at 11.) Judge Reyes then initially instructed defense counsel to file its ex parte submission

 under seal, but later told counsel to “[h]ave it delivered to chambers and then we will file it.”

 (Id.) At no point during this colloquy did defense counsel make a showing, or even argue, that

 ex parte, in camera proceedings were warranted with respect to the documents at issue – nor that

 its arguments needed to be made in secret. Defense counsel did not assert any privilege. In fact,

 defense counsel never claimed that there was any discovery dispute for the Court to adjudicate.

                At some point between September 5th and September 12th, defense counsel

 submitted unknown materials to Judge Reyes. On September 12th, Judge Reyes entered an ECF

 Order referencing a “Sealed in camera letter dated September 11, 2019 from Christopher Arko.”

 Judge Reyes then wrote: “Having reviewed the submission in camera, the Court finds the

 documents need not be produced in unredacted form.” Judge Reyes did not require any portion

 of Defendants’ submissions to be unsealed or provided to Plaintiff, and never sought nor

 considered any argument from Plaintiff. Defense counsel refused to tell Plaintiff whether

 Defendants submitted argument or anything else beyond the documents they asked Judge Reyes

 to consider. (See Ex. 3, September 17, 2019 email correspondence.) There is no indication that

 Judge Reyes reviewed Plaintiff’s discovery requests or Defendants’ responses to those requests.

                                        APPLICABLE LAW

                “Open courts are critical to a democratic society. Access to judicial proceedings

 and documents is necessary for federal courts to have a measure of accountability and for

 the public to have confidence in the administration of justice.” In re NBC Universal, Inc., 426 F.

 Supp. 2d 49, 51 (E.D.N.Y. 2006) (internal quotation marks omitted) (citing Lugosch v. Pyramid




                                                   4
Case 1:19-cv-01662-ENV-RER Document 35 Filed 09/30/19 Page 5 of 8 PageID #: 145



 Co., 435 F.3d 110, 119 (2d Cir. 2006); United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir.

 1995).

                “[T]he submission of secret argument is antithetical to our adversary system of

 justice.” Schiller v. City of New York (“Schiller I”), No. 04 Civ. 7922 (E.D.N.Y. filed Aug. 6,

 2007). Indeed, “the overwhelming weight of authority favors the view that a court’s reliance on

 ex parte, in camera submissions is strongly disfavored.” Schiller II, 2008 U.S. Dist. LEXIS

 31913, at *15. A district court generally will not entertain ex parte submissions unless such a

 remedy is “necessary.” Id. at *18-19. Ex parte submissions are most often accepted in cases

 involving “classified information,” “state secrets,” or when ex parte submissions are “part of a

 statutory scheme.” Id. at *18.

                The Code of Conduct for United States Judges (the “Code”) is consistent with

 this. Canon 3, Section A(4) dictates that, except under limited and specified circumstances, “a

 judge should not initiate, permit, or consider ex parte communications.” Circumstances where

 ex parte communications are permitted include where such communications are “authorized by

 law” and where “circumstances require it” for “scheduling, administrative, or emergency

 purposes,” but then “only if … the judge reasonable believes that no party will gain a procedural,

 substantive, or tactical advantage as a result of the ex parte communication.” Code, Canon 3,

 Section A(4)(a)-(b) (emphasis added).

                In certain circumstances – such as proceedings involving the Classified

 Information Procedures Act or the Foreign Intelligence Surveillance Act – courts have properly

 held that in camera, ex parte proceedings were authorized by law. See, e.g., United States v.

 Libby, 429 F. Supp. 2d 18, 21-22 (D.D.C. 2006). Courts have also authorized in camera, ex

 parte proceedings to assess assertions of privilege, based on a showing that in camera




                                                 5
Case 1:19-cv-01662-ENV-RER Document 35 Filed 09/30/19 Page 6 of 8 PageID #: 146



 submission “is the only way to resolve an issue” without compromising a recognized privilege.

 In re John Doe, Inc., 13 F.3d 633, 636 (2d Cir. 1994).

                 In some criminal cases, ex parte hearings may be held where:

                 (1) the government advances an overriding interest that is likely to
                 be prejudiced by disclosure of the evidence at issue, (2) the
                 order sealing the evidence is no broader than necessary to protect
                 that interest, (3) the district court considers reasonable alternatives
                 to proceeding ex parte, (4) the court makes findings adequate to
                 support an ex parte proceeding, (5) the government discloses the
                 substance of its ex parte submission to the defense, and (6) the
                 district court engages in heightened scrutiny of the reliability of
                 the ex parte submissions.

 United States v. Abuhamra, 389 F.3d 309, 332 (2d Cir. 2004).

                 Plaintiff searched for but was unable to find a case where any court authorized a

 party to submit materials and argument for secret, ex parte consideration, without any showing

 of compelling need for such a procedure; and for a matter not involving national security, state

 secrets, or privilege.

                 When parties in a civil case wish to submit a discovery dispute to the court, they

 generally must make a motion and “include a certification that the movant has in good faith

 conferred or attempted to confer” with their adversary. Fed R. Civ. P. 37(a)(1). Similarly, this

 Court’s Local Civil Rule (“Local Rule”) 37.3 requires that:

                 Prior to seeking judicial resolution of a discovery or non- dispositive
                 pretrial dispute, the attorneys for the affected parties or non-party
                 witness shall attempt to confer in good faith in person or by
                 telephone in an effort to resolve the dispute, in conformity with Fed.
                 R. Civ. P. 37(a)(1).

                                            DISCUSSION

                 The consideration of secret, ex parte argument should be among the rarest of

 remedies a district court employs. Such proceedings should not be used casually or routinely,




                                                   6
Case 1:19-cv-01662-ENV-RER Document 35 Filed 09/30/19 Page 7 of 8 PageID #: 147



 nor without a strong showing of necessity. Here, there was no showing whatsoever – not even

 an assertion – of necessity. The matter before Judge Reyes did not involve national security,

 state secrets, or even an assertion of privilege. In fact, there was no discovery dispute before

 Judge Reyes at all.

                Normally, if a party wishes to limit its discovery responses, it will object to the

 relevant discovery request and inform the other parties of exactly what it is – and is not – willing

 to disclose in response to the request. If there is confusion or a dispute over the extent of that

 party’s response, the parties are required discuss the issue and attempt to resolve it. See, e.g.,

 Fed. R. Civ. P. 37(a); Local Rule 37.3. Only then may the matter be brought to the court for

 adjudication. In such a case, the court should hear from both sides and consider all relevant

 information and argument before ruling.

                Here, the parties went through no such process. Defense counsel’s telling the

 Court that it “would like to submit [potential discovery material] for in camera review” does not

 represent a discovery dispute, and even if it did, Judge Reyes would have been obliged to hear

 from all parties on the matter. Judge Reyes did not have before him Plaintiff’s discovery

 requests and Defendants’ responses and objections to the requests. Plaintiff had no opportunity

 to argue that the materials in question should be discoverable. Both defense counsel and Judge

 Reyes used the word “similar,” but neither made clear what that meant in the context of this case,

 and again, Plaintiff had no opportunity to be heard on the issue. Perhaps Judge Reyes has made

 discovery rulings regarding police officers’ disciplinary records in other cases, but he had made

 none in this case, and for the Court to presuppose the scope of relevant discovery without

 considering the particular facts of this case, and without hearing from Plaintiff, would be

 inappropriate. At a minimum, Judge Reyes’s ruling was premature.




                                                   7
Case 1:19-cv-01662-ENV-RER Document 35 Filed 09/30/19 Page 8 of 8 PageID #: 148



                Furthermore, Judge Reyes should not have authorized ex parte, in camera

 procedures so readily. As noted above, such proceedings are “strongly disfavored” and should

 be employed exceedingly sparingly. Defendants made no argument, let alone a showing, as to

 why secret, ex parte submissions were necessary here. Plaintiff was given no opportunity to be

 heard on the matter. Moreover, even if Judge Reyes had found some reason to consider the

 relevant materials in camera, that determination would not automatically justify the

 consideration of secret argument. See Schiller I (“the submission of secret argument is

 antithetical to our adversary system of justice”). Defense counsel did not even explain why its

 submissions needed to be made under seal, let alone ex parte. Finally, Judge Reyes’s unqualified

 invitation for defense counsel to “argu[e] whatever you want to argue,” in secret, was improper.

                                          CONCLUSION

                For the foregoing reasons, the Court should set aside Judge Reyes’s September 5,

 2019 Order authorizing secret, ex parte submissions by Defendants; and either order Defendants

 to provide their ex parte submissions to Plaintiff or, to avoid the appearance of impropriety,

 direct that the case be reassigned to a different Magistrate Judge.

                                                 DAVID B. SHANIES LAW OFFICE




 Dated: September 30, 2019                 By:
        New York, New York                       David B. Shanies
                                                 Joel A. Wertheimer
                                                 411 Lafayette Street, Sixth Floor
                                                 New York, New York 10003
                                                 (212) 951-1710 (Tel)
                                                 (212) 951-1350 (Fax)
                                                 david@shanieslaw.com
                                                 joel@shanieslaw.com

                                                 Counsel for Plaintiff Andre Adams



                                                    8
